        Case 1:19-cv-05306-JMF-SDA Document 30 Filed 11/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
WEN HWA SHIEH,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-5306 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
NEW YORK CITY HOUSING AUTHORITY,                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court has received a letter from Plaintiff — who is proceeding without counsel —
dated November 10, 2020. In his letter, Plaintiff “ask[s] the judge to allow [him] to dismiss [his]
case without damage.” ECF No. 28. This is not the first time Plaintiff has indicated a desire to
drop his case. See ECF No. 16 (“[I] ask the judge . . . to temporarily withdraw litigation against
the N.Y.C.H.A.”); ECF No. 23 (“I want to dismiss the charge over N.Y.C.H.A.”). In the earlier
instances, the Court declined to dismiss so as to confirm “that Plaintiff is knowingly and
voluntarily seeking to dismiss his case, and that [his motion] is not a product of
misunderstanding.” ECF No. 24. Now that Plaintiff has reiterated — for a third time — his
desire to dismiss the case, the Court will treat it as a notice of dismissal under Rule
41(1)(1)(A)(i) of the Federal Rules of Civil Procedure. Accordingly, all of Plaintiff’s claims are
hereby DISMISSED without prejudice. Thus, all future conferences in this case, including the
one currently scheduled for December 1, 2020, are hereby cancelled.

       To the extent that Plaintiff’s most recent letter complains about unfairness and unequal
treatment, see ECF No. 28, the Court finds no merit to these complaints. There is no right to
appointed counsel in civil cases, and the Court may not hire an interpreter for parties in civil
cases.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is
directed to close this case and mail a copy of this Order to Plaintiff.

        SO ORDERED.

Dated: November 16, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
